Title: Thomas Jefferson to James Baker, 24 March 1818
From: Jefferson, Thomas
To: Baker, James


                    
                        Monticello
Mar. 24. 18.
                    
                    Th: Jefferson presents his respectful compliments to mr Baker, and asks the favor of him to send him a kental of good dumb fish and ½ doz. kegs  of tongues and sounds, for which mr Gibson will be so kind as to make payment as before. the bearer mr Gilmore will bring them safely & immediately.
                